



EXHIBIT 10.1
NINTH AMENDMENT TO DEED OF OFFICE LEASE AGREEMENT
THIS NINTH AMENDMENT TO DEED OF OFFICE LEASE AGREEMENT (this “Amendment”) is
made this 12th day of March, 2020, by and between TMG TMC 3, L.L.C., a Delaware
limited liability company (“Landlord”), and ALARM.COM INCORPORATED, a Delaware
corporation (“Tenant”).
RECITALS:
A.Landlord’s predecessor-in-interest, Marshall Property LLC, and Tenant entered
into that certain Deed of Office Lease Agreement dated August 8, 2014 (the
“Original Lease”), as amended by that certain First Amendment to Deed of Office
Lease Agreement dated as of May 29, 2015 (the “First Amendment”), that certain
Second Amendment to Deed of Office Lease Agreement dated as of October 19, 2015
(the “Second Amendment”), that certain Third Amendment to Deed of Office Lease
Agreement dated as of May 6, 2016 (the “Third Amendment”), that certain Fourth
Amendment to Deed of Office Lease Agreement dated as of September 15, 2016 (the
“Fourth Amendment”), that certain Fifth Amendment to Deed of Office Lease
Agreement dated as of January 31, 2017 (the “Fifth Amendment”), that certain
Sixth Amendment to Deed of Office Lease Agreement dated as of October 10, 2018
(the “Sixth Amendment”), that certain Seventh Amendment to Deed of Office Lease
Agreement dated as of May 16, 2019 (the “Seventh Amendment”), and that certain
Eighth Amendment to Deed of Office Lease Agreement dated as of July 17, 2019
(the “Eighth Amendment”) (collectively, as amended, the “Lease”), whereby Tenant
leases approximately 166,147 rentable square feet of office space on the first
(1st), second (2nd), third (3rd), fifth (5th), seventh (7th), eighth (8th),
ninth (9th), tenth (10th), and eleventh (11th) floors, (collectively, the
“Existing Premises”), in a building located at 8281 Greensboro Drive, Tysons,
Virginia 22102 (the “Building”).
B.The Existing Premises includes approximately 6,346 rentable square feet on the
third (3rd) floor, known as Suite 310 (the “Third Floor Premises”) (the
remainder of the Existing Premises, exclusive of the Third Floor Premises, will
sometimes hereinafter be referred to as the “Remainder Premises”).
C.The term of the Lease with respect to the Third Floor Premises is scheduled to
expire on April 30, 2020 (the “Expiration Date”).
D.Landlord desires to extend the term of the Lease with respect to the Third
Floor Premises.
E.Landlord further desires to lease to Tenant and Tenant desires to lease from
Landlord approximately 11,785 square feet of rentable area located on the sixth
(6th) floor of the Building and known as Suite 600 (the “Fifth Expansion
Premises”), which Fifth Expansion Premises are more particularly shown on
Exhibit A which is attached to and made a part hereof.
F.The Existing Premises and the Fifth Expansion Premises collectively shall
contain approximately 177,932 rentable square feet.
G.Landlord and Tenant desire to modify the Lease as set forth below.
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged by Landlord and Tenant, Landlord and Tenant covenant and agree as
follows:
1.    Third Floor Premises. Notwithstanding anything herein to the contrary,
Tenant acknowledges that it is currently occupying the Third Floor Premises and
is leasing the Third Floor Premises in its as-in condition.
2.    Fifth Expansion Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Fifth Expansion Premises. The Fifth Expansion
Premises has been measured in accordance with the Building Owners and Managers
Association Standard Method of Measurement (ANSI/BOMA Z65.1 1996).
Notwithstanding anything herein to the contrary, Tenant is leasing the Fifth
Expansion Premises in its as-in condition, broom clean, with all furniture,
movable fixtures, equipment, cabling and personal property removed and all base
Building systems serving the Fifth Expansion Premises in good operating order
and repair. Landlord shall, in good faith, use reasonable efforts to deliver the
Fifth Expansion Premises to Tenant by June 1, 2020 (the “Fifth Expansion
Premises Delivery Date”). In the event that Landlord fails to deliver the Fifth
Expansion Premises to Tenant by June 15, 2020, then commencing on June 15th and
continuing until such date that the Fifth Floor Expansion Premises is delivered
to Tenant, Tenant shall receive one day of abatement of Fifth Expansion Premises
Base Rent for each day of delay.
3.    Term.
(a)    Third Floor Premises. The term of the Lease with respect to the Third
Floor Premises (the “Third Floor Premises Term”) shall be extended for a period
of three (3) years and three (3) months and shall commence on May 1, 2020, and
expire on July 31, 2023 (the “Third Floor Premises Expiration Date”).


Page 1



--------------------------------------------------------------------------------





(b)    Fifth Expansion Premises. The term of the Lease with respect to the Fifth
Expansion Premises (the “Fifth Expansion Premises Term”) shall commence on
December 1, 2020, and expire on June 30, 2026.
4.    Base Annual Rent.
(a)    Third Floor Premises. In addition to the “Base Rent” (as defined in the
Lease) with respect to the Remainder Premises, commencing on May 1, 2020 (the
“Third Floor Premises Rent Commencement Date”), Tenant covenants and agrees to
pay Landlord Base Rent with respect to the Third Floor Premises (the “Third
Floor Premises Base Rent”) as follows:
Period
Third Floor Premises Base Rent
Monthly Installments of Third Floor Premises Base Rent
Rent Per Rentable Square Foot
5/1/20 – 4/30/21
$263,358.96
$21,946.58
$41.50
5/1/21 – 4/30/22
$270,593.40
$22,549.45
$42.64
5/1/22 – 4/30/23
$278,018.28
$23,168.19
$43.81
5/1/23 – 7/30/23
$285,663.78
(annualized)
$23,805.32
$45.01

    
Provided Tenant is not in Default (as defined in the Original Lease), commencing
on the Third Floor Premises Rent Commencement Date, Landlord agrees to abate the
first three (3) full monthly installments of Third Floor Premises Base Rent that
are payable under this Amendment (i.e., equal to a total abatement of
$65,839.74).


(b)    Fifth Expansion Premises. In addition to the “Base Rent” (as defined in
the Original Lease) with respect to the Remainder Premises, commencing on
December 1, 2020 (the “Fifth Expansion Premises Rent Commencement Date”), Tenant
covenants and agrees to pay Landlord Base Rent with respect to the Fifth
Expansion Premises (the “Fifth Expansion Premises Base Rent”) as follows:
Period
Fifth Expansion Premises Base Rent
Monthly Installments of Fifth Expansion Premises Base Rent
Rent Per Rentable Square Foot
12/1/20 – 11/30/21
$489,077.52
$40,756.46
$41.50
12/1/21 – 11/30/22
$502,512.36
$41,876.03
$42.64
12/1/22 – 11/30/23
$516,300.84
$43,025.07
$43.81
12/1/23 – 11/30/24
$530,442.84
$44,203.57
$45.01
12/1/24 – 11/30/25
$545,056.20
$45,421.35
$46.25
12/1/25 – 6/30/26
$560,023.20
(annualized)
$46,668.60
$47.52

Provided Tenant is not in “Monetary Default” (as defined in the Original Lease),
and is not in default of any material non-monetary provision of the Lease beyond
the expiration of any applicable notice and cure period, commencing on the Fifth
Expansion Premises Rent Commencement Date, Landlord agrees to abate the first
five (5) full monthly installments of Fifth Expansion Premises Base Rent that
are payable under this Amendment (i.e., equal to a total abatement of
$203,782.30).


5.    Pro Rata Share.


(a)    Third Floor Premises. In addition to paying Tenant’s “Pro Rata Share” (as
defined in the Lease) of increases in “Expenses” (as defined in the Lease) and
“Taxes” (as defined in the Lease) with respect to the Remainder Premises,
commencing on January 1, 2021, and continuing throughout the Third Floor
Premises Term, Tenant shall pay its “Third Floor Premises Pro Rata Share” (as
defined below) of increases in Expenses over the Expenses for the “Third Floor
Premises Base Year” (as defined below) [subject to the Controllable Expenses Cap
(as defined in Section 5.03.D. of the Original Lease)] and increases in Taxes
over the Taxes for the Third Floor Premises Base Year in accordance with the
Lease (as amended by this Amendment). As used herein, (a) “Tenant’s Third Floor
Premises Pro Rata Share” shall mean 2.46% (i.e., based on a Total Rentable Area
of the Building of 257,824 rentable square feet), and (b) the “Third Floor
Premises Base Year” for Expenses and Taxes shall mean calendar year 2020.
Expenses for the Third Floor Premises Base Year shall be grossed-up, as provided
in Section 5.03.C. of the Original Lease, to reflect a ninety-five percent (95%)
occupancy rate for the Building. Taxes for the Third Floor Premises Base Year
shall reflect actual Taxes assessed or imposed upon the Property or Landlord, as
applicable, during the Third Floor Premises Base Year.


Page 2



--------------------------------------------------------------------------------





(b)    Fifth Expansion Premises. In addition to paying Tenant’s “Pro Rata Share”
(as defined in the Lease) of increases in “Expenses” (as defined in the Lease)
and “Taxes” (as defined in the Lease) with respect to the Remainder Premises,
commencing on January 1, 2022, and continuing throughout the Fifth Expansion
Premises Term, Tenant shall pay its “Fifth Expansion Premises Pro Rata Share”
(as defined below) of increases in Expenses over the Expenses for the “Fifth
Expansion Premises Base Year” (as defined below) [subject to the Controllable
Expenses Cap (as defined in Section 5.03.D. of the Original Lease)] and
increases in Taxes over the Taxes for the Fifth Expansion Premises Base Year in
accordance with the Lease (as amended by this Amendment). As used herein, (a)
“Tenant’s Fifth Expansion Premises Pro Rata Share” shall mean 4.57% (i.e., based
on a Total Rentable Area of the Building of 257,824 rentable square feet), and
(b) the “Fifth Expansion Premises Base Year” for Expenses and Taxes shall mean
calendar year 2021. Expenses for the Fifth Expansion Premises Base Year shall be
grossed-up, as provided in Section 5.03.C. of the Original Lease, to reflect a
ninety-five percent (95%) occupancy rate for the Building. Taxes for the Fifth
Expansion Premises Base Year shall reflect actual Taxes assessed or imposed upon
the Property or Landlord, as applicable, during the Fifth Expansion Premises
Base Year.


6.    Parking.


(a)    Parking Rights. In addition to Tenant’s parking rights set forth in the
Lease, (x) from and after the Third Floor Premises Rent Commencement Date and
continuing until the Third Floor Premises Expiration Date, Landlord shall
require that the garage operator offer to Tenant seventeen (17) monthly parking
contracts to park an automobile (collectively, the “Third Floor Premises Parking
Rights”) in the “Garage” (as defined in the Original Lease) adjacent to the
Building, and (y) from and after the Fifth Expansion Premises Rent Commencement
Date, Landlord shall require that the garage operator offer to Tenant an
additional thirty-two (32) monthly parking contracts to park an automobile in
the Garage (collectively, the “Fifth Expansion Premises Parking Rights”) (the
Third Floor Premises Parking Rights and Fifth Expansion Premises Parking Rights
are sometimes collectively referred to as the “New Premises Parking Rights”).
The New Premises Parking Rights shall (i) be unassigned, and (ii) be on a
self-park or attendant parking basis (or a combination thereof), as determined
by the garage operator. In addition to the New Premises Parking Rights, Tenant
shall have the right to contract for the five (5) reserved parking spaces
currently used by ID.ME on the second floor of the parking garage for Tenant’s
exclusive use during the hours of 6:00 a.m. to 8:00 p.m. Monday – Friday only
(the “5 Spaces”). Notwithstanding anything to the contrary, Landlord shall have
the right, from time to time, upon at least thirty (30) days prior written
notice to Tenant, to relocate the 5 Spaces.


(b)    Parking Fees. The monthly parking rate for the New Premises Parking
Rights shall be the prevailing market rate charged from time to time by the
garage operator for similar monthly parking contracts. As of the Effective Date,
the current rate for each (i) unreserved parking contract is One Hundred Fifteen
and 00/100 Dollars ($115.00) per month, which rate is subject to change from
time to time, and (ii) reserved space is Two Hundred Thirty and 00/100 Dollars
($230.00) per month, which rate is subject to increase from time to time. Except
as otherwise provided herein, contracts for the New Premises Parking Rights
shall be with the garage operator and shall contain the same terms as are
usually contained in contracts with other similar office customers of the garage
operator at the Building. If Tenant fails to pay any actual charges for its New
Premises Parking Rights within any applicable notice and cure period, then
Landlord shall have the right to terminate Tenant’s New Premises Parking Rights
with respect to those spaces for which Tenant has failed to pay within any
applicable notice and cure periods, without legal process, and to remove Tenant,
Tenant’s vehicles or those of its employees, licensees or invitees from the
Garage. For purposes of clarity, if Tenant fails to timely pay for its New
Premises Parking Rights, such failure shall not permit Landlord to terminate
Tenant’s parking rights otherwise set forth in the Lease for which Tenant is not
required to pay a parking fee. Notwithstanding anything to the contrary,
provided Tenant is not in Default under the Lease (as amended by this Amendment)
beyond the expiration of any applicable notice and cure period, Landlord shall
abate the parking fees due under this Amendment (x) for the Third Floor Premises
Parking Rights, for the period commencing on the Third Floor Premises Rent
Commencement Date and ending on April 30, 2021, (y) for the Fifth Expansion
Premises Parking Rights, for the period commencing on the Fifth Expansion
Premises Rent Commencement Date and ending on November 30, 2021, and (z) for the
5 Spaces during the first twelve (12) months that the 5 Spaces are made
available for Tenant’s use.


7.Termination Option. Notwithstanding anything to the contrary, Tenant’s
termination option contained in Section 1 of Exhibit F of the Original Lease
shall not be applicable to the Third Floor Premises or the Fifth Expansion
Premises.
8.Brokers. Landlord and Tenant each represents and warrants to the other that
neither party has dealt with any broker in connection with this Amendment, other
than CBRE, Inc. (“Landlord’s Broker”) and Avison Young (“Tenant’s Broker”). Said
brokers shall be paid a brokerage commission pursuant to a separate written
agreement between Landlord and said brokers. Landlord and Tenant each shall
indemnify and hold harmless the other from and against any claims for brokerage
or other commission arising by reason of a breach by the indemnifying party of
the aforesaid representation and warranty.
9.Definitions. From and after the Fifth Expansion Premises Delivery Date, except
where the context plainly requires otherwise, (a) the term “Premises” shall mean
the Existing Premises and the Fifth Expansion Premises, and (b) all references
in the Lease to “Premises” shall mean the Existing Premises and the Fifth
Expansion Premises. Except where the context plainly requires otherwise, all
capitalized terms that are not defined in this Amendment shall have the meanings
ascribed to such terms in the Lease.


Page 3



--------------------------------------------------------------------------------





10.Estoppel. To induce Landlord to enter into this Amendment, Tenant hereby
represents and warrants to Landlord that as of the date of this Amendment:
(a)    Tenant is in possession of the entire Existing Premises;
(b)    Tenant has not assigned the Lease or sublet any portion of the Existing
Premises;
(c)    The Lease is unmodified (except as otherwise expressly set forth to the
contrary in this Amendment and is in full force and effect;
(d)    To Tenant’s knowledge, Tenant has no claims against Landlord arising
under or in connection with the Lease, and Tenant has no set off or defenses
against the enforcement of any right or remedy of Landlord under the Lease; and
(e)    To Tenant’s knowledge, Landlord is not in default of any of its
obligations under the Lease and to Tenant’s knowledge, no event has occurred and
no condition exists which, with the giving of notice or the lapse of time, or
both, will constitute a default by Landlord under the Lease.
11.Governing Documents. Except as expressly modified by this Amendment, the
Lease shall remain unchanged and continue in full force in accordance with its
terms. In the event of any conflict between the terms and conditions of the
Lease and the terms and conditions of this Amendment, the terms and conditions
of this Amendment shall govern and control.
12.Counterparts. This Amendment may be executed in two (2) or more counterpart
copies, all of which counterparts shall have the same force and effect as if all
parties hereto had executed a single copy of this Amendment.
13.Incorporation of Recitals. The recitals set forth above are incorporated in
and made a part of this Amendment.


[SIGNATURES APPEAR ON FOLLOWING PAGE]


Page 4



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.


WITNESS/ATTEST:
 
LANDLORD:
 
 
TMG TMC 3 L.L.C., a Delaware limited liability company
 
 
 
 
/s/ Sage Bree
 
By:
/s/ Gary E. Block
 
 
Name:
Gary E. Block
 
 
Title:
Chief Investment Officer
 
 
 
 
 
 
 
 
/s/ Sage Bree
 
By:
/s/ Mark D. King
 
 
Name:
Mark D. King
 
 
Title:
CFO/COO
 
 
 
 
WITNESS/ATTEST:
 
TENANT:
 
 
ALARM.COM INCORPORATED, a Delaware corporation
 
 
 
 
/s/ Nicola Murphy
 
By:
/s/ Daniel Ramos
 
 
Name:
Daniel Ramos
 
 
Title:
Senior Vice President



Page 5



--------------------------------------------------------------------------------







EXHIBIT A
WORK AGREEMENT
This Exhibit is attached to and made a part of that certain Ninth Amendment to
Deed of Office Lease Agreement dated as of ________________, 2020 (the
“Amendment”), by and between TMG TMC 3 L.L.C., a Delaware limited liability
company (“Landlord”), and ALARM.COM INCORPORATED, a Delaware corporation
(“Tenant”). Terms used but not defined in this Exhibit shall have the meaning
ascribed to them in the “Lease” (as defined in the Amendment).
1.    Tenant’s Authorized Representative. Tenant designates Alex Texier
(“Tenant’s Authorized Representative”) as the person authorized to initial all
plans, drawings, change orders and approvals pursuant to this Exhibit. Landlord
shall not be obligated to respond to or act upon any such item until such item
has been initialed by Tenant’s Authorized Representative.
2.    As-Is. Landlord is leasing the Fifth Expansion Premises to Tenant in the
condition described in Section 2 of the Amendment. All of the work to be
performed in initially finishing and completing the Fifth Expansion Premises
shall be performed by Tenant pursuant to this Exhibit A and pursuant to all
other applicable provisions of the Lease including, without limitation,
insurance, damage and indemnification provisions, and such work shall be deemed
to be Alterations for all purposes of the Lease.
3.    Costs.
(a)    Tenant shall pay all expenses incurred in connection with the “Fifth
Expansion Premises Work” (as defined below) over and above the “Construction
Allowance” (as defined below) as follows.
(b)    Landlord shall pay to Tenant the sum of up to Seven Hundred Seven
Thousand One Hundred and 00/100 Dollars ($707,100.00) (the “Construction
Allowance”) (i.e., up to $60.00 per rentable square foot contained in the Fifth
Expansion Premises) as a reimbursement to Tenant for the costs of performing
alterations and improvements to the Fifth Expansion Premises, including
preparing design and construction documents and mechanical and electrical plans,
construction management and specialty consultant fees, and hard costs (the
“Fifth Expansion Premises Work”), including the cost of preparing design and
construction documents and mechanical and electrical plans, and construction
management and specialty consultant fees in connection with the Fifth Expansion
Premises Work. Notwithstanding anything to the contrary, no more than twenty
percent (20%) of the Construction Allowance may be utilized for soft costs in
connection with the Fifth Expansion Premises Work (including, but not limited
to, architectural and engineering services, signage, construction management and
specialty consultant fees, cabling and wiring, and moving costs).
Notwithstanding anything to the contrary, no more than fifteen (15%) percent of
the Construction Allowance may be utilized for the costs of furniture, fixtures,
and equipment. Landlord shall be entitled to receive a construction supervisory
fee in the amount of one percent (1%) of the total hard costs of the Fifth
Expansion Premises Work, which amount may be deducted from the amount of the
Construction Allowance. In the event Tenant desires that a representative of
Landlord participate in Tenant’s weekly construction progress meetings, the
parties shall reasonably cooperate in scheduling the meetings and Landlord shall
cause its representative to participate in such meetings, which participation
may be telephonic. The Construction Allowance shall be paid by Landlord to
Tenant in accordance with the provisions of Section 3(c) below. Despite the
foregoing, Tenant shall pay all costs of performing the Fifth Expansion Premises
Work that are in excess of the Construction Allowance.
(c)    Periodically (but not more often than once per calendar month), Tenant
shall deliver to Landlord an invoice from contractors or materialmen who have
supplied labor or materials for the Fifth Expansion Premises Work for which
disbursement is then being requested. Such invoice shall contain (or be
accompanied by) a certification by Tenant’s architect substantially in the form
of A.I.A. Document G702 “Application and Certificate for Payment” that the labor
or materials for which Tenant is seeking reimbursement has been satisfactorily
performed or delivered to the Fifth Expansion Premises in accordance with the
“Final Construction Drawings” (as defined below). Within forty-five (45) days
after receiving any such invoice (and certifications), Landlord shall pay to
Tenant the amount that is set forth in such invoice; provided: (A) such request
is accompanied by a copy of the invoice for such expenses marked “paid”; (B)
copies of all contracts, bills, vouchers, change orders and other information
relating to the expenses for which reimbursement is being sought as may be
reasonably requested by Landlord shall be made available to Landlord by Tenant;
(C) the work and materials for which payment is requested are performed in
accordance with the working drawings approved by Landlord as evidenced by the
G702 document referenced above; (D) the work for which payment is requested has
been performed by a contractor approved by Landlord; (E) the work and materials
for which payment is requested have been physically incorporated into the Fifth
Expansion Premises, free of any security interest, lien or encumbrance; and (F)
Tenant delivers to Landlord lien waivers from all contractors and materialmen
for the work or materials for which such draw payment is being made (which lien
waivers may be contingent only on payment of the amount then being
requisitioned). Each payment made by Landlord hereunder with respect to payments
to Tenant’s general contractor and subcontractors shall be subject to retainage
of ten percent (10%); provided, however, if Tenant’s requisition request
includes a ten percent (10%) retainage per its agreement with the general
contractor (or the agreement with the subcontractor, as applicable), the payment
shall not be subject to an additional ten percent (10%) retainage. Upon
completion of the Fifth Expansion Premises Work, Tenant shall provide to
Landlord (i) a valid non-residential use permit for the Fifth Expansion
Premises, and (ii) a certificate of completion from Tenant’s architect with
respect to the Fifth Expansion Premises Work.


Page 6



--------------------------------------------------------------------------------





Landlord shall pay the retainage to Tenant within forty-five (45) days after the
last to occur of the following: (A) final completion of all of the Fifth
Expansion Premises Work in accordance with the terms of the Lease (as amended by
the Amendment), (B) the certificate of Tenant’s architect that the Fifth
Expansion Premises Work has been installed in accordance with the Final
Construction Drawings, (C) receipt of releases of lien from all contractors and
materialmen who supplied labor or materials for the Fifth Expansion Premises
Work (which lien waivers may be contingent only on payment of the amount then
being requisitioned, and within twenty (20) days after Landlord makes such
payment, Tenant shall obtain full, final and unconditional lien waivers), and
(D) Landlord’s receipt of paid invoices evidencing that Tenant has actually paid
to materialmen, vendors, consultants, and contractors who have supplied
materials, services, or labor for the Fifth Expansion Premises Work an amount
equal to or in excess of the Construction Allowance. If the Construction
Allowance is not fully utilized by the date which occurs eighteen (18) months
after the Effective Date, the unused portion of the Construction Allowance shall
be retained by Landlord.
(d)    Notwithstanding anything to the contrary set forth herein, in the event
that Landlord fails to timely make a disbursement of the Construction Allowance,
and such disbursement (or portion thereof) is not subject to a legitimate
good-faith dispute by Landlord, Tenant shall have the right to offset the
subject disbursement of the Construction Allowance against the Rent next payable
by Tenant under the Lease (after the rent abatement period set forth in the
Amendment); provided, however, that Tenant first provides Landlord with an
additional notice which shall set forth in bold capital letters the following
statement: “IF LANDLORD FAILS TO DISBURSE FUNDS FOR THE CONSTRUCTION ALLOWANCE
WITHIN TEN (10) DAYS AFTER RECEIPT OF THIS NOTICE, THEN TENANT SHALL HAVE THE
RIGHT TO OFFSET THE SUBJECT DISBURSEMENT OF THE CONSTRUCTION ALLOWANCE AGAINST
RENT” and such failure by Landlord to make such disbursement of the Construction
Allowance continues for more than ten (10) days after Landlord receives such
additional notice. The foregoing provision shall be deemed null and void and
shall be deemed deleted from this Amendment upon the full disbursement of the
Construction Allowance as provided herein. Notwithstanding anything to the
contrary set forth herein, in no event however shall Tenant offset an amount
more than twenty percent (20%) of the payment due to Landlord, but Tenant may
carry forward any excess to apply toward future payments until fully applied.
Any portion of the Construction Allowance that is offset as aforesaid is deemed
to have been funded, and in all events Tenant must use the amount offset for the
items to which the Construction Allowance may be applied.
4.    Schedule.
(a)    Tenant shall submit to Landlord a final space plan and all
specifications, details, finishes (including, without limitation, paint and
carpet selections), elevations and sections, all as approved by Tenant, for
Landlord’s written approval (which approval shall not be unreasonably withheld,
conditioned or delayed with respect to any plans and specifications to the
interior of the Fifth Expansion Premises (i) which do not adversely affect the
mechanical, electrical, plumbing, life safety or heating, ventilation and
air-conditioning system serving the Building, and (ii) which do not adversely
affect the structure of the Fifth Expansion Premises or the Building). Such
space plan shall indicate partition and space layout and proposed fixturing,
door location, special equipment types, materials and colors, reflected ceiling
plan (including lighting, materials and sprinkler heads), floor load
requirements exceeding fifty (50) pounds per square foot live load, telephone
and electrical outlet locations.
(b)    Tenant shall submit to Landlord final architectural and engineering
working drawings approved by Tenant for Landlord’s written approval, such
approval not to be unreasonably withheld, conditioned, or delayed. Such
architectural working drawings shall include: master legend, construction and
floor plan, reflected ceiling plan, telephone and electrical outlet layout and
usage system, finish plan, sign, window and storefront details (if any), and all
architectural details, elevations, specifications and finishes necessary to
construct the Fifth Expansion Premises. Said drawings, when approved by
Landlord, are referred to herein as the “Final Construction Drawings.”
5.    Approval. All plans and drawings (and changes thereto) shall be subject to
Landlord’s written approval. Landlord shall not unreasonably withhold,
condition, or delay its consent to such plans and drawings. Such approval shall
not constitute either (a) approval of any delay caused by Tenant or a waiver of
any right or remedy that may arise as a result of such delay, or (b) Landlord’s
representation that such approved plans, drawings or changes comply with all
applicable governmental laws, codes, orders, rules or regulations. Any
deficiency in design or construction, although same had prior approval of
Landlord, shall be solely the responsibility of Tenant. All materials and
equipment furnished by Tenant shall be new or like-new and all work shall be
done in a good and workmanlike manner. Notwithstanding anything herein to the
contrary, any alterations or improvements which connect into the “Base Building
Systems” (as defined in the Lease), or which are made to the exterior of the
Fifth Expansion Premises or the Building, or which are visible from the exterior
of the Fifth Expansion Premises or the Building shall be subject to Landlord’s
prior written approval, in its sole and absolute discretion. Further, to the
extent that Landlord does not have a third party review the plans and drawings
(or changes thereof) provided by Tenant in connection with the Fifth Expansion
Premises Work, Landlord shall advise Tenant within seven (7) business days after
receiving any request for such approval (including receipt of hard copies of
such reasonable plans and drawings) whether or not Landlord approves such plans
and drawings (or changes thereof) (or if disapproval, the specific reasons for
such disapproval).  If Landlord does hire a third party to review any such plans
and drawings (or changes thereto), then the time period for reviewing such plans
and drawings (or changes thereto) shall be extended from seven (7) business days
to ten (10) business days. In the event Tenant is required to resubmit plans or
drawings (or changes thereto) for approval, Landlord shall respond to such
resubmitted plans and drawings (or changes thereto) within five (5) business
days after Tenant’s submission of a complete set of hard copies of such plans
and drawings. If Landlord fails to respond to a submission of plans and drawings
(or changes thereto) within the time frames set forth above, and Landlord also
fails to respond to Tenant within three (3) business days after Landlord’s
receipt of a second written request for Landlord’s approval (which second
request states in bold


Page 7



--------------------------------------------------------------------------------





capital letters that the request will be deemed approved if Landlord fails to
respond within the three (3) business day period) then, Landlord shall be deemed
to have approved the same as submitted, however such “deemed approval” concept
shall not apply with respect to improvements affecting the base Building
structure or the Base Building Systems.
6.    Change Orders. All additional expenses attributable to any change order
requested by Tenant and approved by Landlord, shall to the extent that it would
cause the total construction costs to exceed the Construction Allowance, be
payable by Tenant.
7.    General Requirements.
(a)    Tenant construction shall proceed only on the basis of approved drawings.
Changes that occur during actual construction that differ from the approved
drawings will require alterations at Tenant’s expense to restore compliance with
approved drawings, unless otherwise approved by Landlord, such approval not to
be unreasonably withheld, conditioned, or delayed. No drawings are considered
“approved” unless they bear Landlord’s signature of approval.
(b)    Landlord shall have no obligation or responsibility to Tenant in respect
of minor deviations in the actual dimensions of the Fifth Expansion Premises.
Tenant shall have the affirmative obligation to conduct an on-site verification
of all measurements and dimensions prior to letting any contracts for the
performance of the Fifth Expansion Premises Work and prior to ordering the
fabrication of any trade fixtures.
(c)    Following Landlord’s approval of the Final Construction Drawings, but
prior to commencement of construction of the Fifth Expansion Premises Work,
Tenant shall submit the following:
1.    Names of all contractors and subcontractors (all of which shall be subject
to Landlord’s approval);
2.    Proof of financial ability;
3.    Tenant insurance coverage;
4.    Copy of building permit(s);
5.    The then-current completion schedule from Tenant’s general contractor; and
6.    Proof of utility application/deposit to Landlord.
8.    Performance of Fifth Expansion Premises Work. Tenant will perform and
complete the Fifth Expansion Premises Work in compliance with such reasonable
rules and regulations as Landlord may make.
9.    Completion of Fifth Expansion Premises Work. Promptly following completion
of the Fifth Expansion Premises Work, Tenant, at its sole cost and expense and
without cost to Landlord shall:
(a)    Furnish evidence satisfactory to Landlord that all of the Fifth Expansion
Premises Work has been completed and paid for in full, that any and all liens
therefor that have been or might be filed have been discharged of record (by
payment, bond, order of a court of competent jurisdiction or otherwise) or
waived;
(b)    Furnish to Landlord all certifications and approvals with respect to the
Fifth Expansion Premises Work that may be required from any governmental
authority and any board of fire underwriters or similar body for the use and
occupancy of the Fifth Expansion Premises;
(c)    Furnish Landlord with one (1) set of reproducible “as built” drawings of
the Fifth Expansion Premises; and
(d)    Furnish an affidavit from Tenant’s architect certifying that all work
performed in the Fifth Expansion Premises is in accordance with the working
drawings and specifications approved by Landlord.
10.    Work Standards. All of the Fifth Expansion Premises Work shall be done
and installed in compliance with all applicable laws and with the overall design
and construction standards of the Building. Landlord’s approval of the Final
Construction Drawings shall evidence Landlord’s agreement that the Fifth
Expansion Premises Work is in line with the overall design and construction
standards of the Building, provided that Fifth Expansion Premises Work is
completed in compliance with the Final Construction Drawings.


Page 8



--------------------------------------------------------------------------------





11.    Permits. As expeditiously as reasonably possible, Tenant shall file all
applications, plans and specifications, pay all fees and obtain all permits,
certificates and other approvals required by the jurisdiction in which the
Building is located and any other authorities having jurisdiction in connection
with the commencement and completion of the Fifth Expansion Premises Work, and
diligently and in good faith pursue same so that all permits and approvals are
issued as soon as reasonably practicable. If minor modifications are at any time
required by government authorities to any such plans or specifications, then
Tenant shall make such modifications. Tenant shall permit Landlord to assist
Tenant in obtaining all such permits and other items. Tenant shall obtain a
valid non-residential use permit (or certificate of occupancy) for the Fifth
Expansion Premises and all other approvals required for Tenant to use and occupy
the Fifth Expansion Premises and to open for business to the public. Copies of
all building permits/occupancy permits are to be forwarded to Landlord. The
Construction Allowance may be used by Tenant to comply with requirements of this
Section 11.
12.    Contractor Insurance. Tenant’s general contractor shall be required to
provide the following types of insurance:
(a)    Builder’s Risk Insurance. At all times during the period between the
commencement of construction of the Fifth Expansion Premises Work and the date
on which Tenant opens the Fifth Expansion Premises for business with the public
with a valid certificate of occupancy in place, Tenant shall maintain, or cause
to be maintained, casualty insurance in Builder’s Risk Form covering Landlord,
Landlord’s architects, Landlord’s contractor or subcontractors, Tenant and
Tenant’s contractors, as their interest may appear, against loss or damage by
fire, vandalism, and malicious mischief and other such risks as are customarily
covered by the so-called “broad form extended coverage endorsement” upon all
Fifth Expansion Premises Work in place and all materials stored at the site of
the Fifth Expansion Premises Work, and all materials, equipment, supplies and
temporary structures of all kinds incident to the Fifth Expansion Premises Work
and builder’s machinery, tools and equipment, all while forming a part of, or on
the Fifth Expansion Premises, or when adjacent thereto, while on drives,
sidewalks, streets or alleys, all on a completed value basis for the full
insurable value at all times. Said Builder’s Risk Insurance shall contain an
express waiver of any right of subrogation by the insurer against Landlord, its
agents, employees and contractors.
(b)    Worker’s Compensation. At all times during the period of construction of
the Fifth Expansion Premises Work, in addition to the insurance requirements
under Section 15(c) of the Original Lease, Tenant’s contractors and
subcontractors shall maintain in effect statutory worker’s compensation as
required by the jurisdiction in which the Building is located.
Notwithstanding anything to the contrary, the provisions of this Section 12
shall be applicable to the making of any Alterations to the Existing Premises
and/or the Fifth Expansion Premises.
13.    Contractor Liability. Tenant assumes the responsibility and liability for
any and all injuries or death of any or all persons, including Tenant’s
contractors and subcontractors, and their respective employees, and for any and
all damages to property caused by, or resulting from or arising out of any act
or omission on the part of Tenant in connection with the Fifth Expansion
Premises Work. Tenant’s contractors or subcontractors, in the prosecution of the
Fifth Expansion Premises Work, and with respect to such work, agree to indemnify
and save free and harmless Landlord from and against all losses and/or expenses,
including reasonable legal fees and expenses which they may suffer or pay as the
result of claims or lawsuits due to, because of, or arising out of any and all
such injuries or death and/or damage, whether real or alleged; and Tenant and
Tenant’s contractors and/or subcontractors or their respective insurance
companies shall assume and defend at their own expense all such claims or
lawsuits. Tenant agrees to insure this assumed liability in its policy of Broad
Form Commercial General Liability insurance and the certificate of insurance or
copy of the policy that Tenant will present to Landlord shall so indicate such
contractual coverage.
14.    Coordination. The Fifth Expansion Premises Work shall be coordinated with
any other work being performed by Landlord and other tenants in the Building so
that the Fifth Expansion Premises Work will not unreasonably interfere with or
delay the completion of any other construction work in the Building.
15.    Loads. No item shall be mounted on or hung from the interior or exterior
of the Building by Tenant without Landlord’s prior written approval, such
approval not to be unreasonably withheld, conditioned, or delayed if mounted
inside the Fifth Expansion Premises. If Tenant desires to mount or hang
anything, Tenant shall notify Landlord of the loads involved and shall pay all
costs involved (subject to application of the Construction Allowance as
permitted by this Exhibit B).
16.    Ducts. Tenant shall permit Landlord or its agent to install, maintain,
repair and replace in the ceiling space and/or under the concrete slab, adjacent
to demising partitions and free standing columns, electrical, water or other
lines and/or ducts that may be required to serve the common areas or others in
the Building.
17.    Contractor Responsibilities. As between Landlord and Tenant, it shall be
Tenant’s responsibility to cause each of Tenant’s contractors and subcontractors
to:
(a)    Maintain continuous protection of any premises adjacent to the Fifth
Expansion Premises in such a manner (including the use of lights, guardrails,
barricades and dust-proof partitions where required) as to prevent any damage to
the Building or any adjacent premises by reason of the performance of the Fifth
Expansion Premises Work.


Page 9



--------------------------------------------------------------------------------





(b)    Secure all parts of the Fifth Expansion Premises Work against accident,
storm, and any other hazard. However, no barricades or other protective device
shall extend more than two (2) feet beyond the Fifth Expansion Premises. In
addition to the foregoing, Tenant’s barricade or other protective device, if
any, shall be attractive in appearance, shall extend across the frontage and
full height of the Fifth Expansion Premises and shall be of materials approved
by Landlord, such approval not to be unreasonably withheld, conditioned, or
delayed.
(c)    Comply strictly with the Rules and Regulations and Procedures set forth
in Exhibit A Schedule I, and Tenant agrees to be responsible for any violations
thereof. Remove and dispose of, at Tenant’s sole cost and expense, at least
daily and more frequently as Landlord may reasonably direct, all debris and
rubbish caused by or resulting from the Fifth Expansion Premises Work, and upon
completion, to remove all temporary structures, surplus materials, debris and
rubbish of whatever kind remaining on any part of the Building or in proximity
thereto which was brought in or created in the performance of the Fifth
Expansion Premises Work (including stocking refuse). If at any time Tenant’s
contractors and subcontractors shall neglect, refuse or fail to remove any
debris, rubbish, surplus materials, or temporary structures in accordance with
this paragraph, Landlord at its sole option may remove the same at Tenant’s
expense without prior notice.
(d)    Use only the Fifth Expansion Premises for the performance of the Fifth
Expansion Premises Work. Entry into areas unrelated to the performance of the
Fifth Expansion Premises Work is prohibited.
(e)    Warrants that the work done by it will be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof, except for those inherent in the quality of the
Fifth Expansion Premises Work that the Final Construction Drawings require or
permit. Tenant shall also require that any such contractors and subcontractors
shall be responsible for the replacement or repair without charge for any and
all work done or furnished by or through such contractors or subcontractors
which becomes defective within one (1) year after completion; provided, however,
Tenant shall not be in default if Tenant elects to perform the required
replacement or repair. The contractor’s warranty may exclude remedy for damage
or defect caused by abuse, alterations to the Fifth Expansion Premises Work not
executed by the contractor, improper or insufficient maintenance, improper
operation, or normal wear and tear and normal usage. Replacement or repair of
such work shall include, without charge, all expenses and damages in connection
with such removal, replacement, or repair of all or any part of such work, or
any part of the Building which may have been damaged or disturbed thereby. All
warranties or guarantees in connection with the Fifth Expansion Premises Work
(to the extent such warranties or guarantees are for items which are to remain
the property of Landlord following the expiration of the term of the Lease or
earlier termination of the Lease) shall be contained in the contract or
subcontract, which shall provide that said guarantees or warranties either shall
be issued in the name of Tenant and Landlord, or shall be transferable to Tenant
and Landlord. Tenant covenants to give to Landlord any commercially reasonable
assignment or other assurance necessary to provide a right of direct
enforcement.




Page 10



--------------------------------------------------------------------------------






EXHIBIT “A”
SCHEDULE I
The following are rules and procedures to be followed by contractors when
working in or around the Fifth Expansion Premises or Building:
1.    Provide a trash can with a lid to dispose of lunches and food. Trash must
not be allowed to accrue in the open lease spaces. This is to avoid fire and
rodent hazards.
2.    Access into spaces under construction must be limited to one door. If an
unfinished lease space has two doors, one must be locked. Passage can occur
through the door most convenient to the freight elevator and should have a
temporary foot mat.
3.    No access to the Building’s interior lobby or corridors will be permitted
at any time.
4.    All unused entry doors to vacant areas must be closed at all times and
locked.
5.    Construction employees must conduct themselves as mature gentlemen and
ladies when working in tenant occupied spaces and all public spaces.
6.    Loud radios are prohibited in all work areas.
7.    Noisy operations such as chopping, etc. are to be done after hours, unless
prior consent is given.
8.    All work performed outside of normal working hours must be coordinated
with the Building manager for security reasons. No one will be allowed access
without prior permission.
9.    Every effort must be made to avoid unreasonable disturbance of any other
tenant’s normal business operations. Punch list corrections must be performed
only with the Tenant’s permission, in advance. If an operation underway is
unreasonably disturbing a tenant of the Building, it must be discontinued
immediately and performed outside of normal business hours.




Page 11

